             Case 2:20-cv-00858-RAL Document 25 Filed 08/10/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SNIZHANA KOVAL                                   :                CIVIL ACTION
                                                 :
                   Plaintiff,                    :
                                                 :
        v.                                       :
                                                 :
KILOLO KIJAKAZI,1 Acting                         :                No. 20-cv-00858-RAL
Commissioner of Social Security                  :
                                                 :
         Defendant.                              :

                                               ORDER

        AND NOW this 9th day of August, 2021, upon consideration of the parties’

submissions, it is ORDERED that:

    1. Petitioner’s Complaint (Doc. No. 2) and Letter Request for Review (Doc. No. 22)

        is DENIED and the arguments of the Acting Commissioner as set forth in the

        Defendants Response to Request for Review of Plaintiff (Doc. No. 23) are

        adopted as addressed in the Memorandum Opinion;

    2. JUDGMENT IS ENTERED by separate document, in favor of the Acting

        Commissioner of Social Security, KILOLO KIJAKAZI, filed contemporaneously.

        See Shalala v. Schaefer, 509 U.S. 292, 303 (1993); Kadelski v. Sullivan, 30 F.3d

        399, 402 (3d Cir. 1994); Fed. R. Civ. P. 58(a); and




1 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule
25(d) of the Federal Rules of Civil Procedure, Ms. Kijakazi should be substituted for the former
Commissioner of Social Security, Andrew Saul, as the defendant in this action. No further action need be
taken to continue this suit pursuant to section 205(g) of the Social Security Act. 42 U.S.C. § 405(g).
 (Social Security disability actions “survive notwithstanding any change in the person occupying the office
of Commissioner of Social Security or any vacancy in such office”).
     Case 2:20-cv-00858-RAL Document 25 Filed 08/10/21 Page 2 of 2




3. The Clerk of Court shall mark this case CLOSED for all purposes including

   statistics.

                                         BY THE COURT:



                                         s/Richard A. Lloret________
                                         RICHARD A. LLORET
                                         U.S. Magistrate Judge
